In re Roddy, John P.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Ouachita, 4th Judicial District Court Div. H, No. 97-F1621; to the Court of Appeal, Second Circuit, No. 42438-KH.
Denied. Relator must first seek police reports from their custodian, the Monroe Police Department, R.S. 44:31, and if not satisfied must subsequently seek mandamus relief in the district court. R.S. 44:35. Relator is not entitled to the other documents he seeks. See State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094; State ex rel. Fleury v. State, 93-2898 (La.10/13/95), 661 So.2d 488.